Citation Nr: 0520556	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  04-33 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to continued vocational rehabilitation services 
under Chapter 38, Title 31, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel

INTRODUCTION

The veteran had active military service from January 1970 to 
March 1973. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which informed the veteran that his vocational 
rehabilitation program had been discontinued.  


REMAND

Regarding the Veteran's Claims Assistance Act of 2000 (VCAA), 
it is unclear whether the provisions of the VCAA apply to 
claims for Chapter 31 benefits. Cf. Barger v. Principi, 16 
Vet. App. 132, 138 (2002) (VCAA does not apply to waiver of 
recovery of overpayment of improved death pension claims 
under chapter 53, title 38, United States Code).  Still, the 
broad definition of "claimant" in 38 U.S.C.A. § 5100 (West 
2002) suggests that the VCAA might well apply to vocational 
rehabilitation claims.  Since the heightened duty to assist 
under the VCAA would only benefit the veteran, the Board will 
consider it applicable to this claim.  

As the veteran was never sent a VCAA letter, his claim 
requires further development to ensure compliance with the 
notice and duty-to-assist provisions of the VCAA.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159.  Accordingly, his claim must be remanded so that he 
can be provided notice as required under the provisions of 
38 C.F.R. § 3.159 (b) in written format.  In particular, the 
veteran must be informed of the evidence and information 
necessary to substantiate his claim for continued vocational 
rehabilitation services.  In short, he must be informed of 
the provisions of 38 C.F.R. § 21.362 regarding satisfactory 
conduct and cooperation, and 38 C.F.R. § 21.364 regarding 
unsatisfactory conduct and cooperation.  


Therefore, the case is REMANDED for the following action:

1.  The appellant should be sent a VCAA 
letter, which explains the relevant 
portions of the Veterans Claims Assistance 
Act of 2000 (VCAA) and its implementing 
regulations. See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159.  The appellant and his 
representative must be notified of any 
information and medical or lay evidence 
that is necessary to substantiate the 
claim of entitlement to continued 
vocational rehabilitation services under 
Chapter 38, Title 31, United States Code, 
which information and evidence, if any, 
the claimant is required to provide to VA, 
and which information and evidence, VA is 
required to provide.  The appellant should 
also be requested to provide any evidence 
in his possession that pertains to his 
claim.  He should be informed of the 
provisions in 38 C.F.R. § 21.362 and 
38 C.F.R. § 21.364 describing when 
vocational services can be discontinued, 
and what medical or lay evidence the 
veteran should submit in order to prove 
that his vocational rehabilitation 
services should be continued.  

2.  Readjudicate the issue of entitlement 
to continued vocational rehabilitation 
services under Chapter 38, Title 31, 
United States Code.  If the claim remains 
denied then issue a Supplemental 
Statement of the Case to the appellant on 
the issue on appeal.  The appellant and 
his representative should be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




